﻿Mr. President, allow me, at the outset of my statement, to present my sincere congratulations on your election to the Presidency of the forty-fifth session of the General Assembly, and to pay tribute to your friendly country, Malta. In wishing you success in conducting the proceedings of this session, we assure you of our readiness to co-operate with you in the furtherance of the common goals which our Organisation is striving to achieve.
I would also like, on behalf of the delegation of my country, to express our thanks to Mr. Joseph Garba for his skill in conducting the proceedings of the Assembly during his presidency over the previous session, as well as the special sessions held in-between, for his distinguished efforts in the interest of the United Nations.
I avail myself of this opportunity to express the greatest appreciation to Mr. Javier Peres de Cuellar, the Secretary-General of the United Nations, for his tireless efforts to enhance the role of the Organization in strengthening security and maintaining peace in the world.
It is also ray pleasure to extend, once again, to the chairman and members of the delegation of the Republic of Namibia the congratulations of the State of Bahrain on the accession of their country to the United Nations. We regard this as an historic accomplishment by any standard, a true expression of the will of the Namibian people who, after long years of struggle and perseverance, have attained their independence. This is a victory for international legitimacy, as represented by the United Nations. We are confident that independent Namibia will assume its role in supporting the just causes in the world.
Similarly, I would like to express, on behalf of my country, Bahrain, our sincere congratulations to the Principality of Liechtenstein on the occasion of its accession to the Organisation. We are sure that it will contribute to the achievement of the objectives and purposes of the United Nations.
The forty-fifth session is convening as the United Nations is witnessing an important period in its history, one of transition from the cold war era to an era of détente as a result of a novel and innovative vision that seeks to carry ideological differences and rivalry of interests to a new level of international co-operation that is based on an enlightened dialogue and a clear understanding of world issues.
This detente undoubtedly represents the return of relations between nations to their correct course, guided by a political philosophy rooted in adherence to the principles and objectives of the Charter, which the founders of the United Nations had long hoped would constitute the approach to peace in the world and the framework for the security of all mankind.
In the midst of their positive orientation towards a new world order came the Iraqi invasion of the territory of the sister State of Kuwait on 2 August to test the mettle of international detente and underscore the fact that, unless there is a concerted international effort to establish an effective security system in the world, this new philosophy will collapse. 
We agree with the statement in the Secretary-General's report that the world is in dire need of "a coherent strategy of peace" and that it is important to emphasise the comprehensive nature of the concept of peace, as laid down in the Charter. However, we do not view peace as a necessity imposed by events and developments or dictated by pressures and influences, but as an approach to the formulation of relations between peoples on a basis of equality and justice so as to preserve the legitimate rights and interests of all parties, guarantee their stability and safety and permit them to direct their energies towards meeting the requirements of construction and rehabilitation. It is also a framework for settling differences and disputes through dialogue and accommodation, an essential requirement of collective life, whether in the past, present or future. Such a peace is a choice that genuinely reflects the aspirations and hopes of our peoples.
The Iraqi invasion of the State of Kuwait, that small country noted for its positive interaction with world issues, has deeply wounded the conscience of humanity and caused a huge fissure in the wall of international security. It has also placed world peace atop an erupting volcano at a time when the world thought it had reached an acceptable degree of consensus on the formulation of a common regional and international policy, capable of comprehending and absorbing the détente movement in our new world, as well as a reasonable measure of agreement on the importance of resolving hot regional conflicts through dialogue and by peaceful means.
The world was surprised when Iraqi forces invaded Kuwait, that peaceful and pacifist country which was bound to Iraq by the strongest and deepest of fraternal relations and shared with it membership in the League of Arab States, the United Nations and several other regional and international organisations, only to be repaid for its noble postures by the victimisation and dispersion of its people. The Iraqi invasion has caused a severe trauma to Kuwaiti society and total upheaval in Kuwait's public life. Business activity has ground to a halt, institutions have been demolished, properties have been seized and all financial and economic activities completely paralysed. Hundreds of thousands of Kuwaitis and aliens residing in Kuwait fled the country in fear and dread of the pilfering, looting, sabotage, assaults, killings and destruction perpetrated by the Iraqi forces, not to mention the raiding of homes and the shooting of innocent unarmed civilians who refused to collaborate with the occupation forces. This amounted to an attempt to destroy the very foundations of the State, obliterate the identity of its people and erase it from the map of the world for all time. In this respect, we cannot overlook the plight of the thousands of foreign nationals displaced from the State of Kuwait and the detention of some of them as hostages to serve as human shields without regard to moral principles or human values.
This crisis has placed the United Nations at the forefront of events. The Security Council was quick to act, adopting eight resolutions so far, all demanding the immediate and unconditional withdrawal of Iraqi forces from Kuwaiti territory and the restoration of the legitimate Government of the country. The common will of the States of the world was reflected in resolution 665 (1990), which expressed the insistence of the international community that economic sanctions be imposed against Iraq by every possible means.
Bahrain's position, vis-à-vis the Iraqi aggression is clear and unequivocal. Iraqi forces must withdraw unconditionally from Kuwaiti territory, no recognition of Iraq's annexation of Kuwait nor of any consequences thereof, but insistence on the restitution of the legitimate Government that had existed in Kuwait prior to the invasion as represented in the person of His Highness Sheikh Jaber AI-Ahmad Al-Sabah, the Emir of the State of Kuwait; the rights of civilians in the Iraqi-occupied territory of Kuwait should be respected, their safety guaranteed and their lives and properties protected, in accordance with the provisions of the Fourth Geneva Convention of 1949, in addition to the demand that the Iraqi authorities refrain from effecting any changes in the demographic composition within Kuwait which would constitute a violation of international laws affirming the legal right of all injured Kuwaitis and others to receive fair indemnity for damages and losses incurred by them; and considering as null and void Iraq's decision on the closure of diplomatic and consular missions accredited to the State of Kuwait. We call upon Iraq to comply with the resolutions of the Security Council and to respond to the international community's unanimity with a view to preserving international legitimacy.
The acute crisis created by Iraq has caused a basic disruption in the regional security system of the Gulf, constituting as it has a blatant breach of the principles of the United Nations, of all international norms and covenants and of the provisions of international law and fundamental human rights.
Since its inception, the Gulf Co-operation Council has worked consistently on co-ordinating political and economic ties between its members, developing the indigenous capabilities of their peoples and proceeding forward on the road to laying the foundations of co-operation between its member States, with the aim of developing positive attitudes on achieving security and stability in the Gulf, in co-operation with all States in the region through understanding and dialogue, as well as respect for the principles of good-neighbourliness, territorial sovereignty and non-interference in the internal affairs of other States. However, the security challenges posed by the Iraqi invasion make it imperative for us to reconsider the question of the security of the Gulf in , new context, that would be compatible with the requirements of the era of detente and ensure the protection of regional and international interests. In this respect, I would like to refer in particular to the need to adopt the necessary international Measures in times of crises, especially those prescribed in Chapter VII of the Charter, which call for the application of measures agreed to by the members of the Security Council in cases where there exists a threat to or breach of peace or act of aggression against any State Member of the United Nations. The widespread condemnation of the Iraqi invasion of the sister State of Kuwait has proved that it is possible to apply the system of collective security in the post-cold war era, especially after the Soviet Union and the United States had agreed on the way to deal with regional crises. The Security Council has been able to adopt the wise and apt resolution 660 (1990) in which it demands the immediate and unconditional withdrawal by Iraq of all its forces to the positions in which they were deployed on 1 August 19S0. Faced with the failure of the Iraqi authorities to comply with that resolution, the Council did not hesitate to adopt its historic resolution 661 (1990) imposing economic sanctions against Iraq and more recently, resolution 670 (1990) strengthening the blockade imposed against Iraq.
The international community, which had suffered immensely fro, the effects of the cold war and its negative effects over the past four decades, cannot permit any contravention of international legitimacy in this phase of trust detente which the world is experiencing now. Iraq's occupation of the State of Kuwait was the first serious test of the new international order, since it represented a departure from the general atmosphere of defeat, which stresses dialogue and understanding in resolving international problems and emphasises a balance of interests rather than a balance of power. The States that had already begun reorganising their affairs within the framework of this new international order were not ready to allow a regional Power to depart from these rules. This explains, perhaps, why international unanimity against Iraq crystallised so quickly and why the Security Council adopted such crucial resolutions to confront the crisis and its serious ramifications. 
There can be no doubt that the 9 September 1990 Helsinki summit between Presidents George Bush and Mikhail Gorbachev was an important milestones on the road towards the laying of the foundations of a new international order that is based on respect for the principles of the United Nations Charter and international law. We fully support the joint statement of the Helsinki summit, which reiterated several fundamental principles, among the most important of which is that no peaceful international order is possible if larger States are permitted to devour their smaller neighbours.
It may be appropriate now to pause to consider a few points of special importance to my delegation by virtue of their relevance to regional security and their impact on our vision of the future of the region in which we live and the Arab nation to which we belong.
The first point relates to our absolute rejection - which I reiterate - of the logic of occupation by force of the territory of others or the invasion of one State by another and its annexation under threat of the use of arms. The starting point to deal with this subject in all its dangerous and complicated dimensions is that we must not hesitate to tackle it. Nor must we be satisfied with voicing protests that are devoid of content and do not produce results. For if we do so we shall be contributing, intentionally or unintentionally, to the aggravation of the damage to international legitimacy. Our clear ain should be to prevent developments from jeopardising peace and security in the Gulf region and to insist on the implementation of Security Council resolutions in letter and in spirit.
The second point relates to the importance of emphasising the right of any State to adopt all legitimate measures of self-defence and safeguard the security and safety of its citizens, in accordance with Article 51 of the Charter, which deals with legitimate self-defence. In that contest, we laud the alacrity of the sister and friendly States - totalling more than 22 from Africa, Asia, Australia, Europe, North America and South America - in responding to the invitation of the Kingdom of Saudi Arabia to join it in the defence of its territory, and in responding to the behests of international legitimacy with determination and firmness in order to deter aggression and preserve peace in the Gulf region.
The third point relates to our conviction that the Middle East must be made a zone free of weapons of mass destruction, namely nuclear, chemical and biological weapons. The achievement of that goal will be a step forward towards safeguarding the future of peace-loving States in the region and removing the spectre of the nuclear and chemical threat under which they live. This is a requirement that stems from the legitimate right of those States to self-defence and to deter any attempt to violate their inalienable rights. It is also in keeping with the concepts, values and trends of our age.
There are several political, economic and social issues on which our attention and that of the world is focused. Foremost among them is the question of the Palestinian people and the various kinds of suppression and terror used by the Israeli occupying authorities against the intifadah. It is therefore imperative that a just and comprehensive settlement of the question of Palestine be achieved through the convening of an international conference on peace in the Middle East under the auspices of the United Nations, in accordance with General Assembly resolutions 43,176 of 15 December 1988 and 44,42 of 6 December 1989, with the participation of all the parties concerned and of the permanent members of the Security Council, in order to enable the Palestinian people to exercise their right to self-determination and to the establishment of a State of their own on their national soil. The conference should also stress the need for the withdrawal of the Israeli occupation forces from the occupied Arab territories, including southern Lebanon and the Syrian Golan Heights.
As regards Lebanon, it was gratifying to see the parties concerned in this crisis agreeing to the Taif accord which represents a basic foundation for national unity. We welcome the Lebanese Parliament's ratification in August 1990 of that important instrument, and hail it as a historic step towards the implementation of all phases of the accord, the restoration of Lebanon's unity and the preservation of its independence and sovereignty.
The world is united in stating that racial discrimination and the policy of apartheid are a blatant violation of human principles and the dignity of mankind, and contravene the Charter of the United Nations and the Universal Declaration of Human Rights. On 14 December 1989, the General Assembly at its sixteenth special session, adopted by consensus the Declaration on Apartheid and its Destructive Consequences in Southern Africa, which sets out principles that can be acceptable points for the elimination of apartheid in South Africa.
As regards the Cyprus problem, we hope progress can be achieved in the dialogue between the two Cypriot communities under the auspices of the Secretary-General, so that the unity of Cyprus can be restored.
The Korean question also occupies the attention of the international community today owing to positive developments on the political level in the two Koreas. We reiterate our support for all efforts aimed at reuniting the two parts of the Korean peninsula and at realising the hopes of the Korean people through the accomplishment of national unity. 
The political charges in the world today, notably the policy of detente between the two super-Powers and the tendency of the majority of States to abide by the provisions of the Charter and the principles of international law have not been reflected in an improvement of the deteriorating economic situation of the developing countries, which continue to suffer from the excruciating economic crises that are the legacy of the 1970s and 1980s. Perhaps the debt crisis, the negative effects of which the world began to suffer in the early 1980s, is the most striking of the problems that developing countries have been facing of late, since it has led to economic recession and in the inability of a number of those countries to meet their financial obligations. There are indications that the adverse effects of the deteriorating economic conditions in the developing countries will not be limited to those countries, but will spill over and affect the developed countries as well.
It is our sincere hope that international co-operation can be strengthened in order to settle this indebtedness within the framework of the United Nations. We hope too that the obligations set out in the economic declaration of the eighteenth special session of the General Assembly, devoted to international economic co-operation, in particular to the revitalisation of economic growth and development of the developing countries, will be duly honoured and implemented in isolation from political differences. We also hope for success in efforts to secure the adoption of the International Development Strategy for the Fourth United Nations Development Decade. 
Since the founding of the United Nations, this Hall has witnessed numerous debates and discussions on the problems, crises and dangers that beset the world. Those debates and discussions were held in the hope of securing the support of the United Nations in resolving them, and containing their causes. Our viewpoints on those issues sometimes converged but, more often than not, diverged.
The reason we are now hopeful and optimistic is that the current session of the General Assembly is convened at a time when the world is experiencing the easing of tension with regard to a number of international issues and an important transformation in the functions of the United Nations, the trustworthy custodian of the world's interests and a major partner in facing up to the dangers that confront it. This puts our Organization back on track, for the role prescribed for it by its Charter is that of a centre for co-ordinating the actions of nations and a vehicle for adopting the important decisions required for the preservation of international legitimacy and respect for the provisions of international law and the principles of justice, with all that this requires in clarity of thought and flexibility of action.
We look forward to the day when this living edifice for peace which the authors of the Charter envisioned is completed, so that it may proceed with sure steps towards achieving affluence and prosperity for all the peoples of the world.
